Citation Nr: 0721812	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1978 to June 1978 
and from December 1990 to April 1991, as well as 26 years of 
Air National Guard duty, including active duty for training 
and inactive duty training.

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

The veteran presented testimony in this case in a 
videoconference hearing held before the undersigned Veterans 
Law Judge in 2004.

In a decision in July 2004, the Board held that new and 
material evidence had been submitted to reopen the veteran's 
claim which had been denied by the VARO in 1992; to that 
extent the appeal was granted.  In that same decision, the 
Board remanded the case on the substantive issue of 
entitlement to service connection for PTSD to include 
extensive development of the evidence and a medical opinion.  
There was some initial delay in notifying the veteran and 
otherwise effectuating the remand request since the veteran 
had moved.  He is now residing in Arizona, but VARO 
jurisdiction on the current appeal remains in Waco, TX.



FINDING OF FACT

With consideration of the doctrine of resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
competent and probative medical evidence is at least in 
approximate balance as to whether the veteran's pre-existing 
PTSD was permanently increased and altered by events during 
his Persian Gulf War service, beyond what would have been any 
natural progression of the disability.




CONCLUSION OF LAW

Post-traumatic stress disorder was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the grant 
herein as to the issue of entitlement to service connection 
sought by the veteran, there is no need for further 
discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Pertinent Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence. 38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that, 
under DSM-IV, the major change fom the previous manual was 
that the criteria describing the effect of a stressor event 
evolved from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard 
affecting the individual.  The criteria require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror. The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).

Inasmuch as this case involves a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard will attach.  It was 
determined that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111, insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was concluded 
that 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  Regarding the provisions of 38 C.F.R. § 3.306(b), 
providing that aggravation may not be conceded unless the 
pre-existing condition increased in severity during service, 
it was determined that this properly implements 38 U.S.C.A. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In a decision by the Federal Circuit Court, the Court 
explained that when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the Government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The Government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" pre-
existing condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
disability benefits. 

However, if the Government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  On the other hand, if a pre-existing 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case section 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). 

If the presumption of aggravation under section 1153 arises, 
the burden shifts to the Government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  
Wagner v. Principi, No. 02-7347 (Fed. Cir. Jun. 1, 2004).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

The service medical records dated from 1978 to 2002 are 
entirely negative for any complaints, treatment, or diagnosis 
of a psychiatric condition.  Examination reports dated in 
1986, 1990, and 1996 reflect that psychiatric evaluations 
were normal.  The February 1996 examination report noted a 4- 
year history of depression.

In September 1991, the veteran filed a claim for service 
connection for a psychiatric disorder.

A VA examination report dated in January 1992 reveals that 
the veteran served in Saudi Arabia during the Persian Gulf 
War, and never came under any direct fire during that time.  
The veteran reported that upon his return to civilian life he 
noted a lack of confidence and trouble making decisions.  It 
was reported that he had been a police officer for 10 years, 
until August 1991, when he was fired for dereliction of duty.  
He reported depression since the loss of his job and that 
since September 1991, he had been employed as a security 
guard.  Clinical assessments of adjustment disorder with 
mixed emotional features, and "rule out" depressive 
disorder, were made.

VA medical records dated in 1991 and 1992 include diagnoses 
of PTSD.  A February 1992 statement from a VA counselor 
indicated that the veteran had been under weekly treatment 
since October 1991 for PTSD, due to a traumatic event 
experienced in the line of duty as a police officer; family 
stressors experienced because of his tour of duty in the 
Persian Gulf, stress related problems caused by experiences 
during active duty in the Persian Gulf; and readjustment 
issues following his return from active duty.

In April 1992, the veteran provided a statement detailing a 
stressor which had occurred during the course of his civilian 
employment as a police officer.  He reported that, in May 
1986, he responded to a domestic dispute call and attempted 
to negotiate with a woman carrying a rifle and contemplating 
suicide.  He reported that ultimately, she shot herself in 
the stomach, following which she was hospitalized and then 
released after a week.  He stated that his service in the 
Persian Gulf region renewed his recollection of this event, 
and resulted in attitude problems and anxiety thereafter.

In a May 1992 rating decision, the RO denied entitlement to 
service connection for PTSD.

On August 27, 2001, the veteran filed to reopen his PTSD 
claim. He submitted a second statement reporting that, after 
the shooting in 1986, he was handling everything well until 
his service in the Persian Gulf, during which time he 
experienced intrusive memories of that event.  He stated that 
after Persian Gulf service, he returned to work for the 
police department and was eventually fired due to lack of 
response in critical situations.  He also stated that was 
being treated for PTSD related to these experiences.

The record contains a private examination report of Dr. H., 
dated in July 2002, which shows that a diagnosis of chronic 
PTSD was made.  The veteran reported that his assignment in 
the Gulf War triggered memories of the woman's attempted 
suicide, because she had shot herself with a rifle and he 
carried a rifle in his military duties.  The report indicated 
that after his return from the Gulf War the veteran had 
recurrent nightmares of suicide, and periods of excessive 
drinking and inability to function appropriately.  The doctor 
opined that the veteran's symptoms and difficulties were 
directly related to his assignment in the Gulf War, and noted 
that he did not have any PTSD symptoms following the 1986 
incident until after his return home from the Gulf War.

The record also includes a January 2003 medical statement of 
Dr. H.  The doctor described that veteran's 1986 experience 
as a police officer, at which time he witnessed a woman 
attempting suicide. The doctor explained that the veteran was 
traumatized by seeing the suicide attempt and suffered from 
PTSD.  The doctor further explained that when the veteran 
participated in the Gulf War his PTSD symptoms were 
exacerbated by his participation in the war activities.  

As noted in the 2004 Board remand, there remained several 
matters which had to be resolved prior to adjudicating this 
case on the merits.  The Board's remand of 2004 asked that 
additional evidentiary development be undertaken.  The 
requested development was undertaken, and the case was 
forwarded to a VA specialist in psychiatry for the requisite 
examination and opinions.  

The report of an extensive psychiatric evaluation by VA in 
June 2006 is of record.  The examiner noted in detail the 
record with regard to the veteran's history.  In summary, in 
the 1980's, while working as a civilian policeman, he was 
endeavoring to talk a woman out of shooting herself when she 
shot herself.  Thereafter, he developed nightmares, night 
sweats, intrusive thoughts, hypervigilance, exaggerated 
startle response, irritability and social isolation.  The 
veteran was then activated and deployed to the first Persian 
Gulf War.  There were situations in the Gulf that reminded 
him of the traumatic event with the woman.  He denied any 
specific experiences other than having to carry the rifle and 
being in the situation of combat caused him to remember the 
woman who killed herself.  He had then obtained counseling 
through a Vet Center and said that he now experiencing no 
significant psychiatric symptoms and felt that he had moved 
on with his life and that his PTSD was currently resolved.  
The veteran was currently working as a police officer at a VA 
medical center although he had worked immediately after h 
Gulf War as an electrician.  He said that after the Gulf, he 
had been in a severe motor vehicle accident and had again had 
PTSD symptoms.  His relative lack of current symptoms was 
noted although the diagnosis remains of PTSD.

The examiner opined, in pertinent part, as follows:

Concerning the opinion that was 
specifically asked for, that being whether 
the veteran meets the criteria for PTSD.  
He currently does not meet the criteria for 
the diagnosis of PTSD, but did meet the 
criteria for that diagnosis at one time and 
hence he does continue to carry a diagnosis 
of PTSD, but that PTSD has completely 
resolved.

As reported in the interview as well as is 
found in the C-file, or likely than not 
that his PTSD existed prior to his period 
of active service from 12/1990 to 4/1991.  
Also, it is more likely than not, that his 
PTSD which did exist prior to his active 
duty service was aggravated and exacerbated 
during his service.

There are statements in his C-file from 
mental health providers which do conflict 
somewhat.  One of the statements makes 
reference to (the veteran's) PTSD being 
exacerbated by his experiences in the Gulf 
while another statement makes reference to 
(the veteran's) experiencing stressful 
traumatic events while in the Persian Gulf.

I do not find any evidence that he 
experienced significant traumatic events 
during active service for which he 
experienced symptoms of PTSD.  However, 
situations that he found himself in during 
his active duty status reminded him in a 
negative way of the traumatic event that 
occurred while he was a civilian police 
officer and thus I agree that his PTSD 
symptoms were exacerbated by time spent in 
the Gulf War.  (Emphasis added.)
 
In assessing the veteran's entitlement to service connection 
for PTSD, the Board would note that this is an unusual case.  
The basic facts are that the veteran was a policeman before 
service and experienced associated occupational traumas 
including one particularly difficult time when a woman shot 
herself in front of him, which precipitated PTSD.  Thus, 
there is no question but that he had the disability prior to 
service, and he has not argued to the contrary.  

Nonetheless, he was subsequently deployed on military duty in 
the Persian Gulf theater of operations.  The combat-related 
associations and experiences in the Gulf War served as 
recurrent and unfortunately  reinforcing traumatizations.  
Whether one accepts one medical expert's version which cited 
particular traumatic events, or another medical expert's 
alternative version which merely notes that he was exposed to 
events which triggered responses based on his prior 
experience, in either case, the result was that his pre-
existing PTSD symptoms clearly increased in severity as a 
result of that military experience.  

The question which remains, then, is whether his pre-existing 
PTSD was aggravated in service.  On return from the Gulf, he 
initially declined to take work as a police officer, the job 
with which he was most familiar, but rather worked as an 
electrician.  However, he subsequently went back to his old 
job, as a policeman, working at a local VA facility.  With 
the ongoing help of Vet Center counseling, his observable, 
outwardly manifested PTSD symptoms have now abated.

However, as it noted from the reports regarding the post-
service auto accident which immediately triggered new PTSD 
feelings, there is certainly no clinical guarantee that his 
PTSD will remain quiescent.  And more particularly, as 
specifically identified by the recent VA psychiatric 
evaluation, his PTSD diagnosis clearly remains entirely 
valid.  The severity of any problematic manifestations at 
present versus what may or may not occur on later occasions 
becomes a matter for treating caregivers and rating agents, 
rather than one of primary adjudication. 

The essence of resolution for the adjudicative question 
becomes that while he may have had PTSD prior to service, his 
in-service Gulf War experiences permanently increased the 
severity thereof beyond what might have been anticipated to 
have occurred as the natural progress of the disability.  
That fulfills the fundamental criteria for a finding of in-
service aggravation.

In summary, having weighed the evidence both in support of 
and against the claim, including the recent detailed and 
thorough medical opinion of record, the Board concludes that 
the preponderance of evidence is not against finding in favor 
of the appellant.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for PTSD 
is granted on the basis of in-service aggravation of the 
veteran's pre-existing PTSD disability.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


